ACCEPTED
                                                                                               03-13-00794-CR
                                                                                                       4189297
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         2/18/2015 10:36:28 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                  NO. 03-13-00794-CR

FRED YAZDI                                    §         IN THE COURT OF APPEALS
                                                                     FILED IN
                                                                      3rd COURT OF APPEALS
                                              §                            AUSTIN, TEXAS
v.                                            §                        THIRD    DISTRICT
                                                                      2/18/2015 10:36:28 AM
                                              §                           JEFFREY D. KYLE
                                                                               Clerk
STATE OF TEXAS                                §                         AUSTIN, TEXAS


         SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, and moves the Court, pursuant to Texas Rule of Appellate

Procedure 38.6(d), to extend the deadline for filing the State’s brief. In support of its

motion, the State would show the Court the following:

1. The State’s Brief in this case is due on February 20, 2015.

2. One previous extensions of time have been granted by this Court.

3. The undersigned is the sole Assistant District Attorney in the Williamson County

     District Attorney’s Office assigned to the appellate division, and must, in addition

     to handling all writs of habeas corpus applications and direct appeals, advise the

     trial prosecutors on motions to suppress, jury charges, issues that arise during trial,

     and other legal matters as they come up during the course of the prosecution of a

     case.

4. The undersigned Assistant District Attorney anticipates filing a State’s brief in 03-


                                              1
   14-00622-CR State vs. Gregory Kelley with this Court on February 27, 2015

5. During the time given to prepare the State’s brief in this matter, the undersigned

   Assistant District Attorney has filed findings of fact and conclusions of law in Ex

   Parte Stephen Farrell Eikelboom, WR-81,534-01, WR-81,534-02, WR-81,534-03,

   and Ex Parte Antonio Gonzalez Rodriguez 00-430-K368B, obtained and filed an

   affidavit requested by the Court of Criminal Appeals in Ex Parte Cory Dale

   Morgan WR-81,867-01, 12-1212-K368A, and filed a State’s Response to

   Appellant’s Motion to Dismiss in State vs. Wachtendorf, 03-14-00633-CR.

6. The undersigned Assistant District Attorney seeks to balance upcoming deadlines

   in this cause with those in Ex Parte Robert Jesse Padilla 06-921-K368A, Ex Parte

   Daniel Robert Lock 97-780-K277A and 94-085-K277A, Ex Parte Edward

   Lamoyne King 10-1235-K26A, State vs. Wachtendorf, 03-14-00633-CR, State v.

   Mower 03-14-00094-CR,

7. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional seventy five

   (75) days from the current due date of February 20, 2015, to May 6, 2015.




                                           2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to May 6, 2015.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas


                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org


                                 Certificate of Service

       This is to certify that on February 18, 2015, a copy of the foregoing motion was
sent to Appellant’s attorney of record, Ms. Linda Icenhauer-Ramirez, 1103 Nueces
Street, Austin, TX 78701, ljir@aol.com, by eservice.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                             3